In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-19-00009-CR
          No. 02-19-00010-CR
     ___________________________

 EX PARTE MOHAMMAD RASHID SALIM


  On Appeal from the 432nd District Court
           Tarrant County, Texas
   Trial Court Nos. 1487220D, 1487226D


   Before Pittman, Birdwell, and Bassel, JJ.
     Per Curiam Memorandum Opinion
                            MEMORANDUM OPINION

      Appellant Mohammad Rashid Salim attempts to appeal from the trial court’s

denial of his requested habeas relief. On January 11, 2019, we notified Appellant of

our concern that we lack jurisdiction over these appeals, in part because the trial judge

has not signed a written order in either case denying the requested habeas relief. We

informed Appellant that unless he or any party desiring to continue the appeals filed a

response showing grounds for continuing the appeals by January 22, 2019, we could

dismiss the appeals for want of jurisdiction.      See Tex. R. App. P. 43.2(f), 44.3.

Appellant filed a timely response, but it does not assert that a written order denying

habeas relief now exists. Appellant’s response therefore does not show grounds for

continuing these appeals.

      The rules of appellate procedure provide that a criminal defendant has the right

to appeal a judgment of guilt or other appealable order. See Tex. R. App. P. 25.2(a)(2).

In both cases in the trial court, a signed docket entry dated November 26, 2018 states,

“Writ of Habeas Corpus denied on the record.” But a docket entry, even one signed

by the trial judge, is not an appealable written order. Ex parte Wiley, 949 S.W.2d 3, 4

(Tex. App.—Fort Worth 1996, no pet.); see also Ex parte Fry, No. 07-12-00156-CR,

2012 WL 1694362, at *1–2 (Tex. App.—Amarillo May 15, 2012, no pet.) (mem. op.,

not designated for publication) (same).

      Consequently, we dismiss these appeals for want of jurisdiction. See Tex. R.

App. P. 43.2(f).

                                           2
                                  Per Curiam

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: February 7, 2019




                              3